    Case 1:20-mj-00084-IDD Document 9 Filed 02/26/20 Page 1 of 1 PageID# 61




                    IN THE UNITED STATES DISTRICT COURT FOR HfffE

                               EASTERN DISTiaCT OF VIRGINIA                   CLERK, U.S. DISTRICT COURT
                                                                                 ALEXANDRIA. VIRGINIA

                                      Alexandria Division


 UNITED STATES OF AMERICA


                                                      Case No. l:20-mj-84

 JOHN CAMERON DENTON,
         a/k/a "Rape"
         a/k/a "Death"
         a/k/a "Tormentor"


         Defendant.



                                            ORDER


        This matter having come before the Court on the United States' motion to unseal documents

filed in this matter, and the Court having concluded that the United States has shown good cause

therefor, it is hereby

        ORDERED that the criminal complaint, affidavit in support ofthe criminal complaint, the

Motion to Seal, the Order to Seal, and any other documents filed in connection with this matter be

unsealed.




                                                  Am.                   /S/
                                                                 Ivan D. Davis
                                                       United States Magistrate Judge

Date:
        Alexandria, Virginia
